DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant’s amendment filed on 30 September 2021 is acknowledged and entered.  Following the amendment, claim 15 is canceled, and claims 2, 14 and 16 are amended.    
Currently, claims 2-14, 16 and 17 are pending, and claims 2-6, 8-14, 16 and 17 are under consideration. Claim 7 remains withdrawn from further consideration as being drawn to a non-elected species. 

Withdrawal of Objections and Rejections:
All objections and rejections of claim 15 are moot as the applicant has canceled the claim.
The rejection of claims 2-6, 8-13 and 17 under 35 U.S.C. 112(b), as being indefinite is withdrawn in view of applicant’s amendment.

Rejections under 35 U.S.C. §112:
112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 14 remains indefinite for the recitation “at least or more than 20%” because a broad range or limitation (“at least 20%”) together with a narrow range or limitation (“more than 20%”) that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  It is unclear which of “at least 20%” and “more than 20%” is required; i.e., whether “more than 20%” is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  
The remaining claim is included in this rejection because it is dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-6, 8-14 and 17 remain rejected, and claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pavlakis et al. (2011/0081311, 4/7/2011; provided by applicants), for the reasons of record set forth in the last Office Action mailed on 4/1/2021, at pages 5-7. 
With respect to claim 16, the limitation of glycosylation sites represents an inherent property of the hIL-15Ra because it is determined based on its amino acid sequence. 
Applicants argument filed on 30 September 2021 has been fully considered, but is not deemed persuasive for the reasons below.   
At pages 8-10 of the response, the applicant argues that Pavlakis does not teach or suggest the cyclical administration regimen as recited in the present claims, thus, no prima facie case of obviousness has been established; that the cyclical administration regimen, as recited in claim 2, is not routine or convention, rather, the present inventors were the first to show that the cyclical administration regimen achieves superior sustained II-15/IL-15Ra plasma levels, which is surprising and unexpected; that as evidenced by Bergamaschi et al (Cytokine 108: 213-224, 2018; inventors’ post filing reference), which demonstrates the pharmacokinetics, pharmacodynamics and toxicity of IL-15/IL-15Ra (hetlL-15) complex8 determined following administration to rhesus macaques, in two dosing cycles over 6 weeks by the subcutaneous (SC) injection route, and such a dosing regimen falls within that of claim 2; that prior to commencement of this dosing regimen ('fixed-dose regimen') in the publication, the mode of administration of hetlL-15 was compared for the SC and IV route, wherein the SC route achieved lower peak plasma levels and longer plasma half-life (T 1/2) compared to IV delivery, therefore, is advantageous over other forms of delivery; and that the fixed dose regimen described by Bergamaschi was effective in activating target cells at a low doses early in treatment; it is therefore surprising that the fixed dose regimen (e.g. 5 pg/kg, which falls within the dose range claimed) provided sufficient cytokine to maintain a plasma level of approximately 300 pg/ml at day 40 (Figure 2B middle panel); and that therefore, the cyclical administration regimen as recited in claim 2 results in lymphocyte expansion at a level not inducing any toxicity, and thus avoiding the adverse effects observed in previous studies with administration of IL-15 per se, which is unexpected and surprising, and could not have been obvious to those skilled in the art. 
This argument is not persuasive for the following reason: first, it is unclear as to why “Pavlakis does not teach or suggest the cyclical administration regimen as recited in the present claims, thus, no prima facie case of obviousness has been established”, since the rejection is based on obviousness, not anticipation.  As a matter of principle, cyclical administration regimens are notoriously old and widely applied in cancer treatment (see, for example, “Guidelines for Treatment Regimens”, NCI, 1997; for example), which offers continuous treatment overtime (in view of the nature of cancer) while reducing the toxicities of an therapeutic agent.  Additionally, the SC route achieved lower peak plasma levels and longer plasma half-life compared to IV delivery is well known and easily understandable as the IV route delivers an agent directly into the blood stream; and SC is known to be a more desirable route of administration when suitable.  For references, see, for example, M.F. Haller (Phamaceutical Technology, 2007, Vol. 31, Issue 10; provided by applicants); Clinical Trial NCT01194414 (9/3/2010; provided by applicants), which is designed to compare subcutaneous versus intravenous administration of tocilizumab in RA patients; Clinical Trial NCT01200758 (9/14/2010; provided by applicants), is designed to study subcutaneous versus intravenous administration of rituximab in participannts with follicular non-hodgkin's lymphoma; and Owens et al. (The Lancet, Vol. 318, Issue 8238, 18 July 1981, Pages 118-122; provided by applicants), which teaches comparative study of subcutaneous, intramuscular, and intravenous administration of human insulin (abstract, for example).
Furthermore, the advantages of fixed dose regimens are also well known in the art, and are recommended when suitable given their practical advantages (see, for example, Bai et al., Clin Pharmacokinet 2012; 51 (2): 119-135; abstract, for example).  Therefore, comparing the SC and IV routes, and determining the use of the SC route and a fixed dose regimen does not constitute a novel inventive concept as such represent routine experimentation, which is also evidenced by Bergamaschi (PK and PD in animal models).  Furthermore, with respect to the argument regarding the Bergamaschi reference, it represents no more than the typical and routine preclinical studies/researches, which are aimed to gather detailed information on dosing, toxicity, pharmacokinetic and safety information (just as the title indicated: “Optimized administration of hetIL-15 expands lymphocytes and minimizes toxicity in rhesus macaques”), and such are required and conducted all time before clinical trials, i.e., routine in the art.  Therefore, it is unclear as to what is so surprised or unexpected.  With respect to the achieved lymphocyte expansion at certain dose, patentability does not reside on a newly discovered mechanism or mode of action.  Further, the presently claims are directed to a method of treating cancer, whereas the rhesus macaques used in Bergamaschi’s study are normal animals; and there is no efficacy information generated or provided.  Therefore, even if lymphocyte expansion data were “unexpected”, it would still be unclear as to how much relevance such data would be to or would support cancer treatment, let alone a surprising or unexpected result supporting cancer treatment. 

Conclusion:
No claim is allowed.


Advisory Information:	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DONG JIANG/
Primary Examiner, Art Unit 1646
11/10/21